DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 January 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 06 January 2021 has been considered.
	Claims 2, 3 and 44-46 have been cancelled.  Claims 1, 4-43 and 47-52 have been considered on the merits.

The indicated allowability of claims 1, 4-43 and 47-52 is withdrawn in view of the newly discovered reference(s) to Kaasgaard et al. (US Publication No. 2014/0206026) and Borchert et al. (US Patent No. 6,204,232) (see the IDS filed 06 January 2021).  Rejections based on the newly cited reference(s) follow.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-12, 14, 15, 17, 18, 20, 23, 24, 29, 30, 32-43, 47 and 49-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaasgaard et al. (US Publication No. 2014/0206026 – see the IDS filed 06 January 2021).
	Kaasgaard et al. describe variants of alpha-amylase (abstract).  Also described are nucleic acids and constructs encoding the variants, expression vectors comprising the nucleic acids and constructs, host cells comprising the nucleic acids, constructs and expression vectors, and production of the variants by the host cells (abstract; paragraphs [0279]-[0335]).  The variant alpha-amylases can be formulated in a detergent composition comprising anionic, cationic or nonionic surfactants, builders, bleaching systems and/or detergent adjunct materials (paragraphs [[0339]-[0381]).  The detergent composition can be in liquid or powder form for use in laundry or dishwashing operations (paragraphs [0382]-[0396]).  In one embodiment, the variant alpha-amylase is derived from a parent alpha-amylase having SEQ ID NO: 2 (paragraphs [0056] and [0058]), in another embodiment the variant alpha-amylase is derived from a parent alpha-amylase having SEQ ID NO: 3 (paragraphs [0056] and [0059]), and in another embodiment the variant alpha-amylase is derived from a parent alpha-amylase having SEQ ID NO: 9 (paragraphs [0056] and [0076]).  As shown by the sequence alignments below, SEQ ID NO: 2 has 93% sequence identity with SEQ ID NO: 1 of the present application, SEQ ID NO: 3 has 96% sequence identity with SEQ ID NO: 1 of the present application, and SEQ ID NO: 9 has 97% sequence identity with SEQ ID NO: 1 of the present application.  The parent alpha-amylases are preferably altered at one or more substrate binding sites such as W140, W159, W167, Q169, 

Kaasgaard SEQ ID NO: 2 (top) versus SEQ ID NO: 1 (bottom)

    PNG
    media_image1.png
    789
    975
    media_image1.png
    Greyscale


Kaasgaard SEQ ID NO: 3 (top) versus SEQ ID NO: 1 (bottom)

    PNG
    media_image2.png
    802
    975
    media_image2.png
    Greyscale












Kaasgaard SEQ ID NO: 9 (top) versus SEQ ID NO: 1 (bottom)

    PNG
    media_image3.png
    811
    975
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaasgaard et al. (US Publication No. 2014/0206026 – see the IDS filed 06 January 2021) in view of Borchert et al. (US Patent No. 6,204,232 – see the IDS filed 06 January 2021).

	Borchert et al. describe variants of alpha-amylase (abstract).  The parent alpha amylases of SEQ ID NOS: 1-6 are Bacillus alpha amylases of similar structure to the parent alpha amylases of Kaasgaard et al. (Figure 1; Sequence Listing).  The parent alpha amylase of SEQ ID NO: 2, for example, can be advantageously mutated at any of positions 174, 186, 189, 195, 269, 270, 275, 311, 385 or 460, including the mutation W167H (column 2, line 37 to column 3, line 64; column 10, line 55 to column 11, line 40).
	It would have been obvious to one of ordinary skill in the art to have modified the alpha amylase variants of Kaasgaard et al. by including a mutation at any of positions 174, 186, 189, 195, 269, 270, 275, 311, 385 or 460, and/or the mutation W167H, because Borchert et al. teach that such mutations are advantageously incorporated into variant alpha amylases based on a Bacillus parent alpha amylase.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaasgaard et al. (US Publication No. 2014/0206026 – see the IDS filed 06 January 2021) in view of Borchert et al. (US Patent No. 6,204,232 – see the IDS filed 06 January 2021) and Geneseq Accession No. AXT20195 (published 18 March 2010).
	Kaasgaard et al. and Borchert et al. have been discussed above.  Those references do not describe a parent alpha amylase having SEQ ID NO: 1.
Bacillus sp. alpha amylase which has an amino acid sequence 100% identical with SEQ ID NO: 1 of the present application.
	It would have been obvious to one of ordinary skill in the art to have used the alpha amylase described by Geneseq Accession No. AXT20195 as the parent alpha amylase for modification according to Kaasgaard/Borchert because the Geneseq alpha amylase is derived from Bacillus sp. and has great structural similarity to the Bacillus parent alpha amylases described by Kaasgaard et al. and would, therefore, be expected to perform in a similar manner.  Modification of the parent alpha amylase with a single mutation of W167Y is described by Borchert et al.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaasgaard et al. (US Publication No. 2014/0206026 – see the IDS filed 06 January 2021) in view of Borchert et al. (US Patent No. 6,204,232 – see the IDS filed 06 January 2021) and Geneseq Accession No. AAY97812 (published 21 August 2000).
Kaasgaard et al. and Borchert et al. have been discussed above.  Those references do not describe a parent alpha amylase having SEQ ID NO: 2.
Geneseq Accession No. AAY97812 describes a Bacillus sp. alpha amylase which has an amino acid sequence 100% identical with SEQ ID NO: 2 of the present application.
	It would have been obvious to one of ordinary skill in the art to have used the alpha amylase described by Geneseq Accession No. AAY97812 as the parent alpha amylase for modification according to Kaasgaard/Borchert because the Geneseq alpha amylase is derived from Bacillus sp. and has great structural similarity to the Bacillus parent alpha amylases 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652